Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 1 of 27 PageID #: 6688




                         EXHIBIT G
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 2 of 27 PageID #: 6689




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 RAMOT AT TEL AVIV UNIVERSITY LTD., No. 2:19-cv-225-JRG

                 Plaintiff,

        vs.                                        JURY TRIAL DEMANDED

 CISCO SYSTEMS, INC.,

                  Defendant.



                JOINT PROPOSED PRELIMINARY JURY INSTRUCTIONS




  [Note to the Court: Where the parties do not agree on proposed instructions, Plaintiff’s proposed
                language is in yellow and Defendant’s proposed language is in blue.]
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 3 of 27 PageID #: 6690




                              PRELIMINARY JURY INSTRUCTIONS

 I.       Introduction1

          Ladies and Gentlemen of the Jury:

          I now have some preliminary instructions that I want to give you before we start with the

 opening statements from the lawyers and get on to the actual evidence in this case.

          You have now been sworn as the jurors in this case, and as the jury, you are the sole judges

 of the facts. You alone will decide and determine all of the facts in this case. It is your duty to

 listen to the evidence and apply the law to the facts.

          As the Judge, I will give you instructions on the law, decide any questions of law that arise

 during the trial, and handle matters of evidence and procedure. I am also responsible for managing

 the flow of the trial and maintaining the decorum of the courtroom.

          At the end of the evidence, I’ll give you detailed instructions about the law to apply in

 deciding this case, and I’ll give you a list of questions that you are then to answer.

          This list of questions is called the verdict form. Your answers to these questions need to

 be unanimous, and those answers will constitute the verdict in this case.




 1
      Fifth Circuit Pattern Jury Instructions – Civil, § 1.2 Preliminary Instructions (2014).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 4 of 27 PageID #: 6691




 II.    Patents and How They Are Obtained2

        I now briefly want to tell you what this case is about. This case involves a dispute between

 two companies regarding United States patents. Before summarizing the positions of the parties

 and the issues involved in the dispute, let me take a moment to explain what a patent is and how

 one is obtained.

        Patents are granted or denied by the United States Patent and Trademark Office, sometimes

 called the PTO. A valid United States patent gives the patent holder the right for up to 20 years

 from the date the patent application was filed to prevent others from making, using, offering to

 sell, or selling the patented invention within the United States or from importing it into the United

 States without the patent holder’s permission.

        A patent is a form of property called intellectual property. A violation of the patent holder’s

 rights is called infringement. The patent holder can enforce a patent against persons it believes to

 be infringers by a lawsuit filed in federal court. That is what we have before us in this case.

        The process of obtaining a patent is called patent prosecution. To obtain a patent, one must

 first file an application with the Patent and Trademark Office. The PTO is an agency of the federal

 government of the United States and employs trained Examiners who review applications for

 patents.

        The application includes what is called a specification. The specification contains a written

 description—in text or drawings—3of the claimed invention describing what the invention is, how

 it works, how to make it, and how to use it. The specification concludes or ends with one or more


 2
    The Federal Circuit Bar Association, Model Patent Jury Instructions, (Jul. 2016), Instruction
 A.1; Ambato Media, LLC v. Clarion Co., Ltd. et. al., 2:09-CV-242-JRG, Preliminary Jury
 Instructions, Dkt. 373; Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-
 cv-213-JRG, Jury Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015); C-Cation Techs., LLC v.
 Comcast Corp. et al., No. 2:11-cv-00030-JRG-RSP, Dkt. 342.
 3
   C-Cation Techs., LLC v. Comcast Corp. et al., No. 2:11-cv-00030-JRG-RSP, Dkt. 342.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 5 of 27 PageID #: 6692




 numbered sentences. These numbered sentences are called the patent claims. When a patent is

 eventually granted by the PTO, the claims define the boundaries of its protection and give notice

 to the public of those boundaries.

         Patent claims may exist in two forms referred to as independent claims and dependent

 claims. An independent claim does not refer to any other claim in the patent. It is independent. It

 is not necessary to look at any other claim to determine what an independent claim covers.

         On the other hand, a dependent claim refers to at least one other claim in the patent. A

 dependent claim includes each of the limitations of that other claim or claims to which it refers or

 depends, as well as the additional limitations recited within the dependent claim itself.

         Therefore, to determine what a dependent claim covers, it is necessary to look at both the

 dependent claim itself and the independent claim or claims from which it refers, or we sometimes

 say from which it depends.

         After the applicant files the application, an Examiner with the PTO examines the

 application to determine whether the claims are patentable, that is to say appropriate for patent

 protection, and whether the specification adequately describes the invention claimed.

         In examining a patent application, the Examiner reviews certain information about the state

 of the technology at the time the application was filed. The PTO searches for and reviews this

 type of information that is publicly available from the relevant time period or that is submitted by

 the applicant. This type of information is called prior art.

         The Examiner reviews this prior art to determine whether the invention is truly an advance

 over the state of the art at the time. Prior art is defined by law, and I will give you, at a later time,

 specific instructions as to what constitutes prior art. In general, though, prior art includes

 information that demonstrates the state of the technology that existed before the claimed invention
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 6 of 27 PageID #: 6693




 was made or before the application for a patent was filed. A patent lists the prior art that the

 Examiner has considered, and these items on this list are called the cited references.

        After the prior art search and examination of the application, the Examiner informs the

 applicant in writing of what the Examiner has found and whether the Examiner considers any claim

 to be patentable and thus allowed. This written response from the Examiner is called an office

 action. If the Examiner rejects the claims, the applicant has an opportunity to respond to the

 Examiner to try to persuade the Examiner to allow the claims. The applicant also has the chance

 to change the claims or submit new claims.

        This process may go back and forth between the applicant and the Examiner for some time

 until the Examiner is satisfied that the application meets the requirements for a patent, and in that

 case, the application issues as a United States patent. Or in the alternative, if the Examiner

 ultimately concludes that the application should be rejected, then no patent is issued. The papers

 generated during these communications back and forth between the Examiner and the applicant

 are called the prosecution history.

        [Ramot Insert: Once a patent issues, it is presumed to be valid.4 Cisco Insert: The fact

 that the PTO grants a patent does not necessarily mean that the invention claimed in the patent, in

 fact, deserves the protection of a patent.5] While the issued patent is presumed valid, a person




 4
   Cioffi v. Google, Inc., 2:13-cv-103-JRG-RSP, Dkt. 263 at 9 (Feb. 14, 2017); Whirlpool Corp. v.
 TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 158 at 8 (Mar. 23, 2017); Rembrandt Wireless
 Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Dkt. 290 at 13, 18 (E.D. Tex.
 Feb. 9, 2015).
 5
   Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
 Transcript, Dkt. 433 at 9 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung
 Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290 at 13 (E.D. Tex. Feb. 9,
 2015); Biscotti Inc. v. Microsoft Corp., Case No. 2:13-cv-01015-JRG, Dkt. 286 at 11 (E.D. Tex.
 June 16, 2017); Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 158 at 8 (Mar.
 23, 2017).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 7 of 27 PageID #: 6694




 accused of infringement has the right to argue here in federal court that the claimed invention in a

 patent is invalid. It is your job as the jury to consider the evidence presented by the parties and

 determine independently and for yourselves whether or not the Defendant6 has proven that the

 patent is invalid .7




 6
   Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
 Transcript, Dkt. 433 at 9 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung
 Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Dkt. 290 at 13 (E.D. Tex. Feb. 9, 2015); Biscotti Inc.
 v. Microsoft Corp., Case No. 2:13-cv-01015-JRG, Dkt. 286 at 12 (E.D. Tex. June 16, 2017);
 Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 158 at 8 (Mar. 23, 2017).
 7
   Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
 Transcript, Dkt. 433, 9 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung
 Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290, 9 (E.D. Tex. Feb. 9, 2015);
 The Federal Circuit Bar Association, Model Patent Jury Instructions, (Jul. 2016), Instruction A.1;
 Ambato Media, LLC v. Clarion Co., Ltd. et. al., 2:09-CV-242-JRG, Preliminary Jury Instructions,
 Dkt. 373.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 8 of 27 PageID #: 6695




 III.    Contentions of the Parties

         To help you follow the evidence, I will now give you a brief summary of the positions of

 the parties.

         The party that brings the lawsuit is called the Plaintiff. The Plaintiff and patent-owner in

 this case is Ramot at Tel Aviv University Ltd., which the parties and I may often refer to simply

 as “Ramot.” The Defendant is Cisco Systems, Inc. The parties and I may often refer to them as

 simply Cisco.

         This is a case of alleged patent infringement. There are three patents at issue in this case:

 U.S. Patent No. 10,270,535, referred to as the ʼ535 patent, and U.S. Patent No. 10,461,866, referred

 to as the ʼ866 patent, and U.S. Patent No. 10,033,465, referred to as the ’465 patent. You'll have

 a complete copy of these patents in your juror notebooks, which will be passed out to you in a few

 moments.

         I will refer to the patents as the “patents-in-suit” or the “asserted patents.” Individual

 patents are commonly referred to simply by their last three digits, so the patents will be referred to

 throughout the trial as the ’465 patent, the ’535 patent and the ’866 patent. [Ramot’s Position:

 The patents-in-suit relate to high speed electrical-to-optical modulation, for communication in

 fiber optic networks. / Cisco’s Position: The Asserted Patents relate to optical modulators and, in

 particular, a linearized optical digital-to-analog modulator.] Yossef Ehrlichman, Ofer Amrani, and

 Shlomo Ruschin are the named inventors on the patents-in-suit.8

         Ramot seeks money damages from Cisco for infringing the patents-in-suit via use of

 [Ramot’s Position:      its networking equipment with corresponding line cards and optical


 8
   Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
 Instructions Dkt. 290, 14-15 (E.D. Tex. Feb. 9, 2015); Cioffi v. Google, Inc., 2:13-CV-103-JRG-
 RSP, Dkt. 263, 9-10 (Feb. 14, 2017).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 9 of 27 PageID #: 6696




 transceiver modules providing advanced electro-optical modulation techniques. / Cisco’s

 position: optical transceivers, alone or in combination with line cards containing digital signal

 processing circuitry, that can transmit optical data using higher order modulation formats]. The

 accused line cards and modules include certain of Cisco's various 100G, 200G, and 400G optical

 modules and associated digital signal processing circuitry and software. I may refer to the Cisco

 products accused of being used for infringement in this case as simply the “accused products.”

        Ramot contends that Cisco’s use of the accused products directly infringes claim 1 of the

 ’465 patent, claims 1 and 2 of the ’535 patent, and/or claims 7, 8, 10, 11, and 12 of the ’866 patent.

 These claims are also referred to as the “asserted claims.” Ramot also contends that Cisco infringes

 the asserted claims by inducing its consumers and end users of the accused products to infringe,

 [Ramot’s insert: and contributes to such infringement].910 Ramot also alleges that Cisco’s

 infringement is and has been willful. [Ramot’s insert: Ramot seeks money damages amounting

 to a reasonable royalty for Cisco's infringement.11]




 9
    Cisco objects to any instructions regarding contributory infringement. When asked a direct
 interrogatory on the issue, Ramot did not provide any facts or evidence regarding such a claim. See
 Ramot’s April 10, 2020 Response to Interrogatory No. 2. Instead, it incorporated by reference its
 December 12, 2019 Amended P.R. 3-2 Infringement Contentions and stated that additional
 information would be provided in a supplemental response and its expert reports. The Dec. 12,
 2019 Infringement Contentions do not make any mention of contributory infringement, and
 although Ramot did provide a supplemental response to Interrogatory No. 2 on June 18, the
 supplement related solely to inducement; no allegations, factual or otherwise, were made as to
 Cisco’s allegedly contributory infringement. Similarly, Dr. Dallesasse’s expert report on
 infringement does not mention contributory infringement and, therefore, he will not be permitted
 to testify to it at trial. Accordingly, there is no basis for Ramot to now insist on such
 instructions. See Fed. R. Civ. P. 37(c).
 10
     Ramot has not “withdrawn” its contributory infringement allegations, which appear in its
 Complaints (see, e.g., Dkt. 48 at ¶¶ 2, 43, 56, 69) and can be proven with fact evidence concerning
 Cisco’s knowledge and the nature of the accused products. Cisco does not have a motion in limine
 directed to contributory infringement.
 11
    Cisco’s position is that this statement is not necessary, as it is duplicative of the first sentence
 two paragraphs prior.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 10 of 27 PageID #: 6697




         Cisco denies that use of the accused products infringes the asserted claims. Cisco also

  denies that it induces consumers and end users of the accused products to infringe [Cisco Insert

  if contributory infringement is permitted:, and denies that it contributes to such infringement].

  Cisco further denies Ramot’s allegation that Cisco willfully infringed the asserted patents. Cisco

  also contends that the asserted claims of Ramot’s patents are invalid. Cisco denies that it owes

  Ramot any damages.

         Your job is to decide whether or not the asserted claims have been infringed and whether

  or not the asserted claims of the patents-in-suit are invalid. If you decide that any asserted claims

  have been infringed and are not invalid, then you’ll need to decide what amount of money damages

  are to be awarded to Ramot as compensation for Cisco’s infringement.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 11 of 27 PageID #: 6698




  IV.    Burden of Proof12

         There are two standards of proof that you'll be asked to apply to the evidence, depending

  on the issue that you are deciding. As the jury, you may be asked to apply the burden of proof

  known as the preponderance of the evidence for some issues, and the burden of proof known as

  clear and convincing evidence for other issues.

         A preponderance of the evidence means evidence that persuades you that a claim is more

  probably true than not true. Sometimes this is talked about as being the greater weight and degree

  of credible testimony.13

         In the courtroom is a statue of the lady of justice sometimes called Justitia. She holds in

  her left hand the scales of justice. The scales are balanced; they're equal; they're exactly the same.

         At the close of evidence, the Court will submit questions to you, and as to the party who

  has the burden of proof by a preponderance of the evidence, [Ramot Insert: if you find that placing

  the evidence on those scales tips the scales ever so slightly in the direction of that party, then that

  party has met the burden of proof to establish that issue by a preponderance of the evidence.14 /

  Cisco Insert: that means that the jury must be persuaded by the credible and believable evidence




  12
     [Ramot Insert: This instruction may alternatively be given before voir dire, pursuant to the
  court’s past practice; Cisco objects to the inclusion of this section as not necessary for preliminary
  instructions. However, if the Court decides to include instructions on burdens of proof, Cisco’s
  position is that this instruction should be given prior to voir dire, which is consistent with this
  Court’s past practice. See, e.g., Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., No.
  2:13-cv-213-JRG, Dkt. 289, Feb. 9, 2015 Trial Tr. at 11-15 (jury instructions prior to voir dire).]
  13
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 289, 11-14 (E.D. Tex. Feb. 13, 2015); Whirlpool Corp. v. TST Water, LLC, No.
  2:15-cv-1528-JRG, Dkt. 157 at 11-14 (Mar. 6, 2017).
  14
     C-Cation Techs., LLC v. Comcast Corp. et al., No. 2:11-cv-00030-JRG-RSP, Dkt. 342-1 at 13
  (E.D. Tex. Nov. 6, 2013).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 12 of 27 PageID #: 6699




  that that claim or defense is more probably true than not true. I’ll say that again, more probably

  true than not true.15]

          However, on the other hand, a party who has the burden of proving a defense by clear and

  convincing evidence means that you, the jury, must have an abiding conviction that the truth of

  the party's factual contentions are highly probable. That's a higher standard of proof than the

  preponderance of the evidence.

          [Cisco Insert if the Court issues instructions on burdens of proof in preliminary

  instructions: If you imagine the same example that I gave you a moment ago but this time apply

  it to clear and convincing evidence, when the trial is complete and all evidence has been presented,

  if you think about that evidence as being placed on one side or the other of those scales and the

  jury’s asked to answer questions in the verdict form, then if a party who has the burden of proof

  by clear and convincing evidence has those scales tip in their favor, and they must tip more than

  ever so slightly, they must definitely tip, then they have met their burden of clear and convincing

  evidence.16]

          [Ramot insert: Clear and convincing evidence is evidence that produces in your mind a

  firm belief or conviction as to the truth of the matter sought to be established. It is evidence so

  clear, direct, weighty and convincing as to enable you to come to a clear conviction without

  hesitancy.17




  15
     Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 157, March 6, 2017 Trial Tr.
  at 11:10-17; Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., No. 2:13-cv-213-JRG,
  Dkt. 289, Feb. 9, 2015 Trial Tr. at 11:25-12:11.
  16
     Biscotti Inc. v. Microsoft Corp., No. 2:13-cv-01015-JRG, Dkt. 284, June 5, 2017 Trial Tr. at
  14:18-15:5; Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 157, March 6, 2017
  Trial Tr. at 13:3-14.
  17
     Fifth Circuit Pattern Jury Instructions – Civil, § 2.17 (2014); see Hornbeck Offshore Servs.,
  L.L.C. v. Salazar, 713 F.3d 787, 792 (5th Cir. 2013).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 13 of 27 PageID #: 6700




         Although proof to an absolute certainty is not required, the clear and convincing standard

  requires a greater degree of persuasion than is necessary for the preponderance of the evidence

  standard. If the proof establishes in your mind an abiding conviction of the truth of a matter, then

  the clear and convincing evidence standard has been met.18]

         [Cisco Insert if the Court issues instructions on burdens of proof in preliminary

  instructions: Now, neither of these two burdens of proof should be confused with a third burden

  of proof that you've probably heard about in media and on television, and that is a burden of proof

  known as beyond a reasonable doubt. Beyond a reasonable doubt is a burden of proof applied in

  a criminal case, and it has absolutely no application in a civil case such as this. You should not

  confuse clear and convincing evidence with evidence beyond a reasonable doubt. It's not as high

  a standard as beyond a reasonable doubt, but clear and convincing evidence is a higher standard

  than the preponderance of the evidence.19]

         [Ramot insert: None of this is to be confused with beyond a reasonable doubt, which is the

  burden of proof used in a criminal case, which has no application in this case.]




  18
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 289, 11-14 (E.D. Tex. Feb. 13, 2015); Whirlpool Corp. v. TST Water, LLC, No.
  2:15-cv-1528-JRG, Dkt. 157 at 11-14 (Mar. 6, 2017).
  19
     Biscotti Inc. v. Microsoft Corp., No. 2:13-cv-01015-JRG, Dkt. 284, June 5, 2017 Trial Tr. at
  15:6-16; Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 157, March 6, 2017
  Trial Tr. at 13:15-14:1; Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., No. 2:13-cv-
  213-JRG, Dkt. 289, Feb. 9, 2015 Trial Tr. at 14:1-11.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 14 of 27 PageID #: 6701




  V.     Interpretation of Claim Terms20

         Now, my job in this case is to tell you what the law is, handle the rulings on evidence and

  procedure, and conduct the trial as efficiently and effectively as possible.

         In determining the law, it is specifically my job to determine the meaning of any claim

  language that needs interpretation. Claim language is the language in the numbered sentences at

  the end of each of the asserted patent.

         I have already determined the meaning of some of the claim language, and you must accept

  those meanings that I give you and use those meanings when you decide whether the claim has or

  has not been infringed and whether or not the claim is invalid.

         You will be given a document in your juror notebooks that reflects those meanings which

  I have determined.

         If I have provided you with the definition of a term, then you are to apply my definition to

  that term throughout the case. For any claim term for which I have not provided you with the

  definition, you should use the plain and ordinary meaning of those words.

         You must accept the meanings that I give you and use those meanings when you decide

  whether the claim has or has not been infringed and whether or not the claim is invalid.

  Nonetheless, my interpretation of the language of the claims should not be taken as an indication

  by you that I have a personal opinion or any opinion at all regarding the issues of infringement and

  invalidity or any other issues. Those issues are yours alone to decide.

         I will provide you with more detailed instruction on the meaning of the claims before you

  retire to deliberate and reach your verdict.




  20
    Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 15 of 27 PageID #: 6702




  VI.     Legal Standards21

          In deciding the issues that are before you, you will be asked to consider specific legal rules,

  and I will give you an overview of those rules now, and then I will give you much more detailed

  instructions later.

          [Ramot Insert: The first issue you will be asked to decide is whether Ramot has proved

  by a preponderance of the evidence that Cisco has infringed the asserted claim. Cisco Insert: The

  first issue that you'll be asked to decide is whether Cisco has infringed any of the asserted claims

  of the asserted patents. Infringement is assessed on a claim-by-claim basis. And Ramot, the

  Plaintiff, must show by a preponderance of the evidence that a claim has been infringed.]22

          There are a few different ways that a patent may be infringed. I will explain the

  requirements for each of these types of infringement to you in detail at the conclusion of the trial.

  In general, though, Cisco may infringe the asserted patent by using, in the United States, a product

  in a manner that meets all the requirements of an asserted claim of an asserted patent.23 Cisco also

  may infringe by inducing [Ramot’s insert: or contributing to] infringement by its customers or

  others who are using its accused products.

          Another issue you will be asked to decide is whether Ramot has proven by a preponderance

  of the evidence that Cisco’s infringement has been and is willful.




  21
     The Federal Circuit Bar Association, Model Patent Jury Instructions, (Jul. 2016), Instruction
  B.4.3; Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG,
  Jury Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015).
  22
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung Elecs.
  Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015); Biscotti
  Inc. v. Microsoft Corp., Case No. 2:13-cv-01015-JRG, Dkt. 286 (E.D. Tex. June 16, 2017);
  Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 158 (Mar. 23, 2017)
  23
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290, 18 (E.D. Tex. Feb. 9, 2015).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 16 of 27 PageID #: 6703




          Another issue you will be asked to decide is whether [Ramot insert: Cisco has proved by

  clear and convincing evidence that each asserted claim is invalid. Cisco insert: the asserted

  patents are invalid. Invalidity is a defense to infringement.]24 Therefore, even though the PTO

  has allowed the asserted claims and even though a patent is presumed to be valid, you, the jury,

  must decide whether those claims are invalid after hearing the evidence presented during this trial.

          You may find a patent claim to be invalid for a number of reasons, including because it

  claims subject matter that is not new or it is obvious. For a patent claim to be invalid because it is

  not new, Cisco must show by clear and convincing evidence that all of the elements of a claim are

  sufficiently described in a single previous printed publication or patent. We call these items prior

  art.25 [Cisco insert: If a claim is not new, it is said to be anticipated.]26

          Another issue you will need to decide is if the claim is invalid because it is obvious. Even

  though every element of a claim is not shown or sufficiently described in a single piece of prior

  art, the claim may still be invalid if it would have been obvious to a person of ordinary skill in the

  field of technology of the patent at the relevant time. You will need to consider a number of

  questions in deciding whether the inventions claimed in the asserted patents are obvious.

          [Cisco Insert: Another way that a patent may be invalid is if its description in the

  specification does not meet certain requirements. To be valid, a patent must meet the written



  24
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433 (E.D. Tex. Mar. 28, 2016); Biscotti Inc. v. Microsoft Corp., Case No. 2:13-
  cv-01015-JRG, Dkt. 286 (E.D. Tex. June 16, 2017); Whirlpool Corp. v. TST Water, LLC, No. 2:15-
  cv-1528-JRG, Dkt. 158 (Mar. 23, 2017)
  25
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433, 13 (E.D. Tex. Mar. 28, 2016).
  26
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung Elecs.
  Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015); Biscotti
  Inc. v. Microsoft Corp., Case No. 2:13-cv-01015-JRG, Dkt. 286 (E.D. Tex. June 16, 2017);
  Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 158 (Mar. 23, 2017).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 17 of 27 PageID #: 6704




  description requirement. In order to meet this written description requirement, the description of

  the invention in the specification portion of the patent must be detailed enough to demonstrate that

  the applicant actually possessed the invention as broadly as claimed in the claims of the issued

  patent.]27

          I will provide you with more detailed instructions at the conclusion of the trial.

          If you decide that any claims of the asserted patents have been infringed and are not

  invalid—that is, its presumption of validity has survived—you will then need to decide what

  amount of money damages are to be awarded to Ramot to compensate it for the infringement.

          [Ramot insert: A damages award must be adequate to compensate Ramot for the

  infringement, but in no event may the damages award be less than what Ramot would have

  received had it been paid a reasonable royalty for the use of its patent. You may not include in

  your award any additional amount as a fine or a penalty above what is necessary to compensate

  Ramot for the infringement.28 Cisco insert: However, the damages you award, if any, are meant

  to compensate the patentholder and not to punish the Defendant. You may not include in any award

  any additional amount as a fine or penalty above what is necessary to fully compensate the

  patentholder for the infringement.29]

          [Cisco Insert: Moreover, damages may not be speculative, and the Plaintiff must prove



  27
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015).
  28
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433, 13 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung
  Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290, 20 (E.D. Tex. Feb. 9,
  2015).
  29
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung Elecs.
  Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015); Biscotti
  Inc. v. Microsoft Corp., Case No. 2:13-cv-01015-JRG, Dkt. 286 (E.D. Tex. June 16, 2017);
  Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, Dkt. 158 (Mar. 23, 2017)
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 18 of 27 PageID #: 6705




  the amount of its damages for the Defendant's alleged infringement by a preponderance of the

  evidence.]30

         I will give you more detailed instructions on the calculation of damages at the conclusion

  of the case.



  VII.   Juror Notebooks And Notes31

         The court reporter in front of me is taking down everything that is said in the courtroom,

  but that transcript will not be ready for your deliberations. It is prepared in the event there is an

  appeal from this Court to an appellate court. So you will each have to rely on your memories.

         In a moment, I am going to give each one of you a juror notebook. There are blank pages

  in the back of that notebook that you can use to take notes. It is up to each of you to decide whether

  or not you want to take notes, and if you take notes, how detailed you want those notes to be. But

  remember, your notes are for your own personal use. You have to rely on your memory of the

  evidence, which is why you should pay close attention to the testimony of each and every witness.

         Do not be unduly influenced by the notes of other jurors. You should not abandon your

  own recollection because somebody else’s notes indicate something differently. Your notes are to

  refresh your recollection, and that’s the only reason that you should be keeping them. If your

  memory should later be different from your notes, you should rely on your memory.

         At this time, I am going to ask our Court Security Officer to pass out these juror notebooks.

         [NOTEBOOKS PASSED TO JURORS]


  30
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
  Transcript, Dkt. 433 (E.D. Tex. Mar. 28, 2016); Biscotti Inc. v. Microsoft Corp., Case No. 2:13-
  cv-01015-JRG, Dkt. 286 (E.D. Tex. June 16, 2017); Whirlpool Corp. v. TST Water, LLC, No. 2:15-
  cv-1528-JRG, Dkt. 158 (Mar. 23, 2017)
  31
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 19 of 27 PageID #: 6706




         Ladies and Gentlemen, I am going to ask you to keep these with you, and when you retire

  for the end of the day, leave them on the table in the jury room. When you break for lunch, leave

  them on the table in the jury room. There may be times when we take a brief recess where I know

  that it will be short, and I will tell you that you may simply leave your notebooks in your chairs.

         In these notebooks, you will see that you each have a copy of the asserted patent that we

  have talked about. Also in your notebook, you will see some pages listing the claim terms. Those

  are the words that are found at the numbered claim that I have told you about before. And then

  over in the construction column, there is a definition that the Court has given you to work with in

  regard to those terms. Also you will find in there witness photographs for each of the witnesses

  that we anticipate will testify in the case. And below their photographs are spaces where you may

  also take additional notes, if you choose to.

         As I said earlier, when you leave at the end of each day, make sure these notebooks are left

  on the table in the jury room.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 20 of 27 PageID #: 6707




  VIII. Consideration of the Evidence32

          A.      Consideration of Witnesses’ Testimony

          Through the process of this trial, you are going to be hearing from a number of witnesses

  in this case, and I want you to keep an open mind while you are listening to the evidence and not

  decide any of the facts until you have heard all of the evidence. While the witnesses are testifying,

  remember you and you alone will have to decide the degree of credibility and believability to

  allocate to each of the witnesses and the evidence.

          In deciding the facts of this case, you may have to decide which testimony to believe and

  which testimony not to believe. You may believe everything a witness says, part of it, or none of

  it.33 So while the witnesses are testifying, you should be thinking about and asking yourselves

  things like this:

          Does the witness impress you as being truthful?

          Does he or she have a reason not to tell the truth?

          Does he or she have any personal interest in the outcome of the case?

          Does the witness seem to have a good memory?

          Did he or she have the opportunity and ability to observe accurately the things that they

  testified about?

          Did the witness appear to understand the questions clearly and answer them directly?

          Does the witness’s testimony differ from the testimony of other witnesses, and if it does,

  how does it differ?34


  32
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290 (E.D. Tex. Feb. 9, 2015); Cioffi v. Google, Inc., 2:13-CV-103-JRG-RSP,
  Dkt. 263; Committee on Pattern Jury Instructions, District Judges Association – Fifth Circuit, Fifth
  Circuit Pattern Jury Instructions – Civil (2014), Instruction No. 2.13.
  33
     C-Cation Techs., LLC v. Comcast Corp. et al., No. 2:11-cv-00030-JRG-RSP, Dkt. 342.
  34
     Core Wireless Licensing, S.A.R.L vs. LG Electronics, Inc., Case No. 2:14-cv-911-JRG-RSP,
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 21 of 27 PageID #: 6708




          These are the kinds of things you should be thinking about while listening to each and

  every witness. You may also draw any reasonable inferences from the testimony and exhibits that

  you feel are justified.

          B.      Expert Witnesses

          I want to talk to you briefly about expert witnesses. When knowledge of a technical subject

  matter may be helpful to you as the jury, a person who has special training and experience in that

  particular technical field will be referred to as an expert witness. That person is permitted to testify

  to you about his or her opinions on technical matters.

          However, you are not required to accept an expert’s or any other witness’s35 opinions at

  all. It is up to you to decide whether you believe an expert witness or any witness for that matter,

  and whether you believe they are correct or incorrect in what they say.

          I anticipate there will be expert witnesses testifying in support of each side in this case, but

  it will be up to you to listen to their qualifications, and when they give an opinion or explain their

  basis for it, you’ll have to evaluate what they say and whether you believe it. And if you believe

  it, to what degree do you believe it and what amount of weight, if any, do you want to give to it.

          Remember, judging and evaluating the credibility and believability of each and every

  witness is an important part of your job as jurors.

          C.      Depositions

          Now, during the trial, I also anticipate that testimony may be presented by what are called

  depositions. In trials, it is tough, almost nearly impossible, to get everybody physically in the



  Transcript, Dkt. 433, 15-16 (E.D. Tex. Mar. 28, 2016); Rembrandt Wireless Techs., LP v. Samsung
  Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt. 290, at 21 (E.D. Tex. Feb. 9,
  2015).
  35
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290, at 22 (E.D. Tex. Feb. 9, 2015).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 22 of 27 PageID #: 6709




  courtroom at the same time. This, unfortunately, is especially true given the current situation with

  COVID-19 and the various travel restrictions that are in place. So lawyers from each side, prior

  to the beginning of trial, take the depositions of a witness.

         In a deposition, the witness is sworn in and is under oath just as if he or she were personally

  in the courtroom. They are asked question by the attorneys, and their questions are recorded. In

  this case, because of the COVID-19 pandemic and various travel restrictions affecting the

  witnesses and attorneys, the depositions were taken by video conference with the witnesses,

  attorneys, court reporter, and videographer in different locations. The video and audio quality of

  these depositions may vary. Do not consider these factors in your determination of the credibility

  and importance of the deposition testimony.

         Portions of these recorded questions and answers may be read to you or the video

  recordings of them can be played back as a part of the trial so that you, the jury, can see the witness

  and hear their testimony. That deposition testimony is entitled to the same consideration, and

  insofar as possible, is to be judged by you as to the credibility, weight and otherwise considered in

  the same way as if the witness had been present and given the testimony from the witness stand in

  front of you.

         D.       Exhibits and Objections

         During the trial, it is possible that the lawyers from time to time will make objections, and

  when they do, I will make rulings on those objections. It is the duty of an attorney on each side to

  object when the other side offers testimony or other evidence the attorney believes is not proper

  under the rules or orders of the Court and the rules of evidence and procedure.

         Upon allowing testimony or other evidence to be introduced over an objection, the Court

  does not, unless expressly stated, indicate an opinion as to the weight or effect of such evidence.

  Again, determining the weight and effect of evidence is solely your responsibility as the jury. You
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 23 of 27 PageID #: 6710




  are the sole judges of the credibility of all the witnesses and the weight and the effect to be given

  to all of the evidence in this case.36

          Now, before today, the attorneys and I have spent many hours working through long lists

  of exhibits that they intend to use during this trial. And they made the great majority of their

  objections to those exhibits before you were ever assembled today, and they have been through

  them with me, and I have ruled on those.

          Through pretrial procedures, most of the exhibits that you will see in this case have been

  pre-admitted by the Court. We may have a few more as we go along, but a lot of time has been

  saved for you because the parties worked hard in advance of trial to resolve the majority of

  objections.

          If a party shows you an exhibit, that means I have already ruled on its admissibility, and

  they can ask such questions as they wish to put it in the proper context. However, it is still possible

  that objections may be made during the trial, and if they are, then I will rule on those objections.

          If I sustain an objection, though, to a question addressed to a witness or regarding exhibits,

  then you must disregard the question entirely or the exhibit and draw no inference or conclusion

  from the wording of it or speculate what the witness would have said, if he or she had been allowed

  to answer the question.

          On the other hand, if I overrule an objection, you should consider the question and the

  answer just as if no objection had been made.

          The law in the United States permits a Judge to comment to the jury on the evidence in a

  case, but such comments from the Judge on evidence are only an expression of the Judge’s opinion




  36
    Rembrandt Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury
  Instructions Dkt. 290, at 22 (E.D. Tex. Feb. 9, 2015).
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 24 of 27 PageID #: 6711




  as to the evidence, and the jury can disregard those comments in their entirety, because, as I tell

  you again, you, the jury, are the sole judges of the facts, are the sole judges of the credibility of the

  witnesses, and you are the sole determiners of how much weight should be given to testimony

  produced in Court. That is your job; it is not my job. In this respect, I will do my best not to

  comment or give any indication as to what I think about the evidence for those very reasons.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 25 of 27 PageID #: 6712




  IX.     Order of Presenting Evidence and Conduct of the Jury37

          We are going to have opening statements in just a few minutes, so I want to give you a

  brief roadmap of where the trial is going and how it is structured.

          Lawyers for each side will make an opening statement. Opening statements are intended

  to assist you in understanding the significance of the evidence that will be presented. The opening

  statements are not evidence.

          After the opening statements, Ramot will present its case through witness testimony and

  documentary or other evidence. Next, Cisco will have an opportunity to present its case. Ramot

  may then present rebuttal evidence. After all the evidence is completed, the lawyers will again

  address you to make final arguments. Then I will instruct you on the applicable law. You will

  then retire to deliberate on a verdict.

          Keep an open mind during the trial. Do not decide any fact until you have heard all of the

  evidence, the closing arguments, and my instructions.

          Pay close attention to the testimony and evidence.

          You may take notes during the trial. Do not allow your note-taking to distract you from

  listening to the testimony. Your notes are an aid to your memory.

          Until this trial is over, do not discuss this case with anyone and do not permit anyone to

  discuss this case in your presence.       This includes your spouse, children, relatives, friends,

  coworkers, and people with whom you commute to court each day. During your jury service, you

  must not communicate any information about this case by any means, by conversation or with the

  tools of technology. For example, do not talk face-to-face or use any electronic device or media,



  37
    Fifth Circuit Pattern Jury Instructions – Civil, § 1.2 Preliminary Instructions (2014); Rembrandt
  Wireless Techs., LP v. Samsung Elecs. Co. Ltd., Case No. 2:13-cv-213-JRG, Jury Instructions Dkt.
  290 (E.D. Tex. Feb. 9, 2015); Cioffi v. Google, Inc., 2:13-CV-103-JRG-RSP, Dkt. 263.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 26 of 27 PageID #: 6713




  such as the telephone, a cell or smart phone, camera, recording device, Blackberry, PDA,

  computer, the Internet, any Internet service, any text or instant messaging service, any Internet

  chat room, blog, or website such as Facebook, Snapchat, , Instagram, YouTube, or Twitter, or any

  other way to communicate to anyone any information about this case until I accept your verdict or

  excuse you as a juror.

         Do not even discuss the case with the other jurors until the end of the case when you retire

  to deliberate. It is unfair to discuss the case before all of the evidence is in, because you may

  become an advocate for one side or the other. The parties, the witnesses, the attorneys, and persons

  associated with the case are not allowed to communicate with you. If you encounter them outside

  of the courtroom and they do not speak, please understand they are not being rude. They are

  following the Court’s rules which prohibit them from speaking to you. And you may not speak

  with anyone else in or around the courthouse other than your fellow jurors or court personnel.

         Do not make any independent investigation of this case. You must rely solely on what you

  see and hear in this courtroom. Do not try to learn anything about the case from any other source.

  In particular, you may not use any electronic device or media, such as a telephone, cell phone,

  smartphone, or computer to research any issue touching on this case. Do not go online or read any

  newspaper account of this trial or listen to any radio or television newscast about it. Do not visit

  or view any place discussed in this case and do not use Internet programs or other devices to search

  for or to view any place discussed in the testimony. In sum, you may not research any information

  about this case, the law, or the people involved, including the parties, the witnesses, the lawyers,

  or the judge, until after you have been excused as jurors.
Case 2:19-cv-00225-JRG Document 188-1 Filed 10/30/20 Page 27 of 27 PageID #: 6714




         During the trial, it may be necessary for me to confer with the lawyers out of your hearing

  or to conduct a part of the trial out of your presence. I will handle these matters as briefly and as

  conveniently for you as I can, but you should remember that they are a necessary part of any trial.

  It is now time for the opening statements.
